Citation Nr: 0941888	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  04-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis 
due to exposure to chemical herbicides.

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for loss of use of the 
left upper extremity.

4.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for skin cancer due to exposure to chemical 
herbicides.

5.  Entitlement to service connection for the residuals of 
heat stroke.

6.  Entitlement to service connection for sleep apnea.

7.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for hypertension.

8.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for spina bifida occulta with recurrent 
lumbosacral strain and arthritis.

9.  Entitlement to an initial rating in excess of 10 percent 
for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 and May 2007 rating decisions 
by the Cleveland, Ohio, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims.  As will be further discussed below, the 
skin cancer issue on appeal is now recharacterized as whether 
new and material evidence was submitted to reopen a claim of 
entitlement to service connection for skin cancer due to 
exposure to chemical herbicides.

The file indicates that in August 2007 telephone conversation 
with a VA Decision Review Officer, the Veteran indicated that 
he was not working.  He should be sent the appropriate form 
and advised that if he desires to file a claim for 
entitlement to a total rating for individual unemployability 
due to service-connected disability, he must complete and 
submit the appropriate application form. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant and his representative if further action is 
required on their part.


REMAND

The Veteran's claims file includes a December 2006 letter 
from the Social Security Administration (SSA), which provided 
the Veteran with updated information about his award of SSA 
disability payments.  Additionally, in correspondence dated 
in May 2007, and in his oral testimony before the Board in 
April 2009, the Veteran reported that he had been receiving 
SSA disability benefits since 2003.  A review of his claims 
file shows that the records pertinent to his claim for SSA 
disability benefits have not been associated with the 
evidence.  In order to properly assess the Veteran's claims, 
any decisions promulgated by SSA and any medical records 
relied upon by the SSA should be associated with the evidence 
in the claims file.  Therefore, the case must be remanded so 
that these outstanding SSA records may be obtained.  (See 
Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); 
Clarkson v. Brown, 4 Vet. App. 565 (1993): The duty to assist 
includes the duty to obtain SSA records, whether the issue is 
service connection or entitlement to an increased rating.  
See also Tetro v. Gober, 14 Vet. App. 110 (2000); Baker v. 
West, 11 Vet. App. 163, 169 (1998): VA has a duty to request 
information and pertinent records from other Federal agencies 
(e.g., SSA, Administrative Law Judge decisions by SSA, VA, 
Department of Defense, Occupational Safety and Health 
Administration, etc.) when on notice that such information 
exists.  VA also has a heightened duty under the VCAA to 
obtain records deemed pertinent that are in the possession of 
another Federal agency.)

With respect to the claim for service connection for skin 
cancer due to exposure to chemical herbicides (Agent Orange), 
the Board notes that the Veteran's claims file shows that 
this matter had been previously adjudicated in an October 
1984 rating decision which, inter alia, denied the claim on 
the merits.  The decision was not timely appealed and became 
final.  In June 2002, the Veteran filed a VA compensation 
claim for skin cancer on the same theory of service 
connection (i.e., Agent Orange exposure).  Therefore, 
although the RO decision on appeal addressed the matter as a 
new claim, the Board finds that a correction in this regard 
is necessary and this issue should be recharacterized as 
whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for skin cancer due to exposure to chemical 
herbicides.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Board finds that the notice letters 
sent to the Veteran in July 2002, October 2005, March 2006, 
and October 2007 did not comply with the new requirements 
under Kent as to the application to reopen the claim of 
service connection for skin cancer due to chemical herbicide 
exposure.  In view of this determination, the issue must be 
remanded to the RO so that the Veteran may be provided with 
proper notice of the VCAA as it pertains to the new and 
material issue, pursuant to the holding of the Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
with regard to his claim of entitlement to 
service connection for a skin cancer due 
to exposure to chemical herbicides.

2.   The RO should contact the Veteran and 
request that he provide the names and 
addresses of all medical care providers, 
both VA and private, who have treated him 
for skin complaints, cardiovascular 
disease, myasthenia gravis, and 
neurological and/or orthopedic impairment 
of his left upper extremity.  After 
securing the necessary releases, those 
records that have not previously been 
secured should be obtained.  Copies of any 
VA treatment reports promulgated after 
December 2006 (the date of the most recent 
VA medical records associated with the 
claims file) should be obtained.

3.  Obtain from the SSA a copy of its 
decision regarding the Veteran's claim for 
disability benefits and copies of the 
medical records pertinent to his claim for 
SSA benefits.

4.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  

5.  After completing any additional 
development deemed necessary, the claims 
on appeal should be readjudicated.  In the 
event that any claim is not resolved to 
the satisfaction of the Veteran, he and 
his representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After they have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

